DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-4 are pending in this application and examined in this Office Action. Applicant’s amendments to the claims necessitated new grounds of rejection and this Office Action is made Final. 

Status of Rejections
1.	The rejection of claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph, is withdrawn in view of the amendments to the claims.  
2.	The rejection of claims 1-4 under 35 U.S.C. 103 as being unpatentable over Yamagiwa et al (“A Role for TGF-b in the Generation and Expansion of CD41CD251 Regulatory T Cells from Human Peripheral Blood,” J Immunol 2001; 166:7282-7289) (Yamagiwa) in view of Gu et al (“Rapamycin together with TGF-61, IL-2 and IL-15 induces the generation of functional regulatory γδT cells from human peripheral blood mononuclear cells,” Journal of Immunological Methods 402 (2014) 82-87) and Kiertscher et al ("Human CD14+ leukocytes acquire the phenotype and function of antigen-presenting dendritic cells when cultured in GM-CSF and IL-4,” Journal of Leukocyte Biology 59(2): 208-218) (1996) (Kiertscher) is withdrawn in view of the amendments to the claims and recast below.  

Grammar: claim 1, step 4, line 14, the phrase “stimulating for second time is the stimulation by” should be “stimulation for the second time by.” 
Claim 1, step 5, the phrase “added with antigen peptides to be stimulated and matured” should refer to the DC cells and not to the antigen peptides.


Claim interpretation: Claim 1, step 5, the phrase “performing rest on the cells” is interpreted to mean culturing.
Claim 1, step 4, last line:  TGF-13 should presumably be TGF-beta.  For purposes of this Office Action, it will be considered to be TGFbeta.  
Claim 2, the claim recites “labeling the flow sorted DC cells with CD14.” The specification discloses detecting CD14+ cells using an antibody, not labeling the cells with CD14.  For purpose of this Office Action, the phrase is interpreted to mean “labeling the flow sorted DC cells with CD14 antibody.” 

New Grounds of Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites labeling the flow sorted DC cells with CD14 and subsequently pretreating the DC cells with GM-CSF and IL-4.  The claim is indefinite because the cells cannot be pretreated and subsequently pretreated at the same time. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

	Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Yamagiwa (above) in view of CN101603030 (cited on IDS filed 04/15/2019 as document no 1)(CN030) (an English language machine translation of the CN101603030 document is provided with this Office Action), CN107217041 (cited on IDS filed 04/15/2019 as document no 2) (CN041) (an English language machine translation of the CN107217041 document is provided with this Office Action), Kiertscher (above), Gu (above) and Weigel et al (“Comparative analysis of murine marrow–derived dendritic cells generated by Flt3L or GM-CSF/IL-4 and matured with immune stimulatory agents on the in vivo induction of antileukemia responses,” Blood, 1 December 2002 Volume 100, Number 12) (Weigel).

	Yamagiwa discloses a method for amplifying antigen-specific regulatory T cells in vitro (Abstract). Yamagiwa discloses (page 7283, left column, “Cell Isolation”) peripheral blood mononuclear cells (PBMC) were prepared from heparinized venous blood of healthy adult volunteers by Ficoll-Hypaque (Pharmacia, Piscataway, NJ) density gradient centrifugation (the claimed “collecting: blood with routine blood collection of heparin anticoagulation to yield collected blood,” claim 1, step 1).  Regarding claim 1, step 2, Yamagiwa discloses the claimed “isolating: centrifugally isolating peripheral blood lymphocytes (PBMC) from the collected blood.” 
	Yamagiwa further discloses (page 7283, left column, top paragraph) that CD45RA+CD4+ T cells were isolated by negative selection using immunomagnetic beads (the claimed “isolating the peripheral lymphocytes to obtain the original CD4+CD45Ra+ T cells”) (claim 1,step 2). Yamagiwa discloses (page 7283, left column, top paragraph) the CD4+CD25+ were obtained by FACS sorting (the claimed “collecting the cells to obtain the CD4+CD25+regulatory T cells”) (claim 1,  step 2).

	A.(first issue): Yamagiwa differs from the claims in that the document fails to disclose the amount of collected blood to add to the human lymphocyte separation solution or positively sorting to isolate the CD45RA cells.  However, CN030 cures the deficiency.  CN030, page 4 discloses the experimental step of separation.  
	CN030 discloses (section 1.1) addition 20 ml of collected blood is slowly added to 30 ml of human lymphocyte separation solution and centrifuged at 1500-2000 rpm for 25 minutes at 4C (the claimed “adding 20 ml of the collected blood to 30 ml of human lymphocyte separation solution;” claim 1, step 2).   
	CN030 discloses (section 1.1) centrifugation at 1500-2000 rpm for 25 minutes at 4C and then after centrifugation, the middle white cell layer was aspirated to obtain venous peripheral blood lymphocytes (PBMC) (the claimed “centrifugally isolating peripheral blood lymphocytes from the collected blood at 1500-2000 rpm for 25 minutes at 4C; pipetting middle white cell layer after the centrifugally isolation to obtain the PBMC;” claim 1, step 2).  
	CN030 discloses (section 1.1) putting the PBMC into a T cell isolation kit to remove the CD8, CD14, CD16, CD19, CD36, CD56, CD123, TCRγ/ δ, CD235a (glycophorin A) and CD45RO (the claimed “placing the PBMC into a CD4+CD45RA+ T cells isolation kit to remove CD8, CD14, CD16, CD19, CD36, CD56, CD123, CD235 and CD45RO by negative sorting,” claim 1, step 2).  Removal of the CD8, CD14, CD16, CD19, CD36, CD56, CD123, CD235 and CD45RO expressing cells would inherently leave the CD45RA cells and therefore the cells are considered to be positively sorted and isolated (the claimed “positively sorting the CD45Ra cells in the remaining cells and isolating the PBMC to obtain the original CD4+CD45RA+ T cells” (claim 1, step 2).
	It would have been obvious to one of ordinary skill to modify the Yamagiwa method by using a T cell isolation kit to remove the CD8, CD14, CD16, CD19, CD36, CD56, CD123, CD235 and CD45RO by negative sorting as suggested by CN030 in view of the teachings of Yamagiwa and CN030 both showing removal of undesired cell populations.
	One of ordinary skill would have had a reasonable expectation of success in removing the CD8, CD14, CD16, CD19, CD36, CD56, CD123, CD235 and CD45RO cells by negative sorting in view of the teachings of CN030 showing successful removal.  
	One of ordinary skill would have been motivated to remove the undesired cell populations in order to obtain a method for expanding T cell subsets in vitro (CN030, technical field). 

	Yamagiwa discloses (page 7283, left column, second paragraph) culturing the CD4+ cells with irradiated allogeneic stimulators (the claimed “preparing DC cells: DC cells having an HLA phenotype different from that of the T cells in step 2;” claim 1, step 3) in the presence of TGF-B1 for 5 days (the claimed “stimulating the sorted CD4+CD45RA+ T cells and adding the irradiated DC cells for the first time;” claim 1, step 4, part 1)(the claimed “activating T cells with irradiated DC cells,” claim 3). 

	B.  (second issue): Yamagiwa differs from claim 1, step 3 in that the document fails to disclose preparing allogeneic DC cells (the claimed “blood of the donor with the HLA phenotype different from that of T cells in step 2”) by isolating the PBMC by a same method as step 2, placing the PBMC into a CD14 cell isolation kit and positively sorting the DC cells in a culture plate at a cell concentration of 0.5 – 1.0 X 106 and stimulating the DC cells for a first time with GM-CSF and IL-4 for 6 days. However, Kiertscher and Weigel cure the deficiency.
	Kiertscher discloses human CD14+ leukocytes acquire the phenotype and function of antigen presenting dendritic cells (DC cells) when cultured in GM-CSF and IL4 (Abstract). Kiertscher discloses sorting PBMC into CD14+ cells (the claimed “isolating to obtain the PMNC by a same method as step 2;” claim 1, step 3).  Kiertscher discloses (page 2, left column, third paragraph) selecting the CD14+ cells using an anti-CD14 antibody, which is considered to be the same process as the claimed “placing the PBMC into a CD14 cell isolation kit;” claim 1, step 3) which results in positively sorting the DC cells.   Kiertscher discloses culture of the DC cells in the presence of GM-CSF and IL-4 (Abstract) (the claimed  “stimulating the DC cells for a first time with GM-CSF and IL-4;” claim 1, step 3).  
	Weigel discloses (page 2, right column, top paragraph) culture of DC cells for 5-7 days (encompassing the claimed “6 days;” claim 1, step 3) in media comprising GM-CSF (1000 U/ml) and IL-4 (1000 U/ml) for 5 days and 2 more days in the presence of TNFA (encompassing the claimed “6 days”).  Weigel discloses (page 2, right column, top paragraph) the cells were cultured at 1.0 X 106  cells/ml, a value overlapping the claimed 0.5 to 1.0 X 106 cells/ml (claim 1, step 3).  
	It would have been obvious to one of ordinary skill to modify the method of Yamagiwa of amplifying antigen specific T cells using DCs amplified by GMCSF and IL4 as suggested by Kiertscher and Weigel in view of the teachings of Kiertscher that DC cells stimulated with GM- CSF and IL4 stimulated Treg cell proliferation to levels far superior to that of macrophages (Abstract).
	One of ordinary skill would have had a reasonable expectation of success in using the GMCSF/IL4 stimulated DC CD14+ cell population to prepare antigen specific Treg cells in view of the teachings of Kiertscher that the GMCSF/IL4 DC CD14+ cells stimulated T cell proliferation to superior levels compared to other cell types.
	One of ordinary skill would have been motivated to use the Kiertscher DC CD14+ cells to amplify antigen specific regulatory T cells in order to obtain an enhanced immune response to a desired antigen.
	
	Yamagiwa discloses addition of the irradiated DC cells to the CD4+CD45RA+ T cells (figure 1A, for example) (the claimed “adding the irradiated DC cells to the original CD4+CD45RA+ T cells for the first time;” claim 1 step 4).  Yamagiwa discloses (page 7283, left column, paragraph 5) the irradiation was at 3000 cGy (the claimed “on the first day, pre-irradiating the DC cells (30 Gy) to remove the proliferative capacity and retain the cellular immunogenicity of the DC cells;” claim 1, step 4).

	C.  (third issue) Yamagiwa differs from the claims in claim 1, step 4 in that the document fails to disclose stimulating the CD4+CD45RA+ T cells for a second time by adding the irradiated DC cells for the second time to the sorted CD4+CD45RA+ T cells to form a culture where a ratio of T cells to DC cells is 10:1 and culturing in with IL2, IL15 and TGFB1 for 11 days and that the stimulating agent comprises IL2, IL15, TGFB and rapamycin.  However, CN030, CN041 and Gu cures the deficiency. 

	Regarding stimulating for the second time:
	CN030 discloses RAPA can simultaneously expand natural regulatory T cells and induced regulatory T cells, while the expanded regulatory T cells themselves do not proliferate. CN030 discloses (page 2, bottom sentence) discloses expansion of the cells 10 fold time the initial culture concentration and obtaining the regulatory T cells.  Further, CN030 discloses (page 3, paragraph 4) the number of T cells can be expanded to the therapeutic amount according to needs.  CN 030 discloses (page 4, section 1.1; “fifth step”) the expansion cycle can be extended or shortened depending on the number of cell to be expanded.  CN030 discloses (section 1.2.5) that the regulatory T cells amplified by RAPA combined with TGF-β have stronger inhibitory function in vivo than other regulatory T cells induced in vitro, and have no toxic side effects. CN030 also discloses (section 1.2.6) that the regulatory T cells expanded by RAPA combined with TGF-β can resist the occurrence of apoptosis and survive for a long time in vivo.
	
	Regarding the ratio and culture in TGFB, IL2 and IL15:
	CN107217041 discloses DC cells are mixed with T cells and cocultured for 1-7 days (page 5, paragraph 14)  at 1×10 5 cells/well, and T cells were about 1×10 6 cells/well (the claimed ratio of 10:1; claim 1 part 4).  
	Gu discloses (Abstract) that rapamycin together with TGF-B1, IL-2 and IL-15 (the claimed “stimulating agent comprising IL-2, IL-15 and TGFB” claim 1, step 4) can induce and expand Tregs (T regulatory cells) derived from human peripheral blood mononuclear cells efficiently in vitro (claim 1, parts 4 and 5, “stimulating the sorted CD4+CD45RA+ T cells by adding IL2, IL15 and TGFB1 to the culture”).  
	Gu also discloses (page 2, left column, bottom paragraph) the IL-2 is present in the1640 culture media at 200 IU/ml, the IL-15 present at 50 ng/ml the TGFbeta present at 8 ng/ml and the rapamycin present at 100 nM.  
	It would have been obvious to one of ordinary skill to optimize the amounts of IL1, IL15, TGFBeta so as to achieve optimal stimulation.  Routine optimization is within the purview of one of ordinary skill in the art (claim 1, part 4). 
	It would have been obvious to one of ordinary skill to modify the method of Yamagiwa by including TGF-1, IL-2 and IL-15 in the culture media of CD4+CD45RA+ T cell as suggested by Gu in order to expand the Tregs efficiently in vitro.
	One of ordinary skill would have had a reasonable expectation of success in culturing the Yamagiwa Treg in the presence of the Kiertscher DC cells and the presence of the Gu IL2, IL15, TGFB1 factors in view of the successful results obtained by both Kiertscher and Gu.
	One of ordinary skill would have been motivated to coculture the Tregs of Yamagiwa with the GM-CSF/IL4 stimulated DC cells of Kiertscher in the presence of IL2, IL15, TGFB1 (Gu) in order to obtain stimulated Treg cell proliferation to levels far superior to that of macrophages (as suggested by Kiertsher) and to efficiently expand Tregs (T regulatory cells) derived from human peripheral blood mononuclear cells efficiently in vitro. 

	Regarding the culturing in with IL2, IL15 and TGFB1 for 11 days: 
	Gu discloses (figure 1 figure legend) the PBMCs (a cell population containing the Treg cells) were cultured in media containing IL2, IL15, TGF-B1 and rapamycin for at least 9 days with a media change by half every 3 days. Gu does not disclose culture for 11 days. However, it would have been obvious to one of ordinary skill to lengthen the culture time to 11 days in order to obtain a greater expansion culture (claim 1, part 4, the claimed “culture for 11 days, counting the number of cells every third, sixth and ninth day and subculturing and supplementing the medium according to the cell density”) as suggested by Gu. 
	It would have been obvious to one of ordinary skill to modify the  method of Yamagiwa by counting the cells at any given time period (the claimed “third day, sixth day and ninth day;” claim 1, part 4)  as disclosed by Gu in order to determine the number of cells present in the expansion of the T cells.  
	In view of the teachings of Gu, disclosing repeated culturing over a period of 9 day, and CN030 disclosing (page 4, section 1.1; “fifth step”) the expansion cycle can be extended or shortened depending on the number of cell to be expanded,  the choice to subculture for 11 days is an obvious variation of the teachings of Gu and CN030, especially in view of Gu disclosing the desire for large scale induction and expansion of Tregs (Gu, page 2, left column, second full paragraph) and CN030 disclosing (page 4, section 1.1; “fifth step”) the expansion cycle can be extended or shortened depending on the number of cell to be expanded.
	One of ordinary skill would have had a reasonable expectation of success in expanding the Treg cell population as taught by Gu in view of his successful expansion of the Treg population. 
	One of ordinary skill would have been motivated to lengthen the culture time of the Tregs in order to expand the population in view of the teachings of Gu that (page 86, right column, “Conclusions”) that larger quantities of Tregs are needed for potential use in further research and the clinic.  

	Regarding the stimulating agent comprises IL2, IL15, TGFB and rapamycin:
	It would have been obvious to one of ordinary skill to modify the Yamagiwa method by including rapamycin the culture media as suggested by Gu in view of the teachings of Gu that Tregs are successfully cultured and expanded in the presence of rapamycin.
	One of ordinary skill would have had a reasonable expectation of success in expanding the CD4+CD45RA+ Tregs in vitro in view of the successful expansion of Tregs shown by Gu (abstract) upon the addition of IL2, IL15, TGF-B1 and rapamycin.
	One of ordinary skill would have been motivated to culture and expand the CD4+CD45RA+ Tregs in view of the teachings of Gu that (page 86, right column, “Conclusions”) that larger quantities of Tregs are needed for potential use in further research and the clinic.  
	D.	(fourth issue)  Yamagiwa differs from the claims in that the document fails to disclose the claimed culture media in claim 1, step 4.  However, CN101603030 cures the deficiency. 
	CN101603030  discloses (page 3, beginning line 9) the culture media comprises 
complete RPMI-1640 medium with penicillin 100U/ml, streptomycin 100μg/ml, 2mM L-glutamic acid, 10mM 4-hydroxyethylpiperazineethanesulfonic acid, 0.1mM optional Formulated with amino acids (the claimed nonessential amino acids) , 1 mM sodium pyruvate, and 50 μM dihydroxyethanol.
	It would have been obvious to one of ordinary skill to modify the Yamagiwa method by using the CN101603030 culture media as suggested by CN101603030 in view of the teachings of CN101603030 that the cultures were successfully expanded using the media.
	One of ordinary skill would have had a reasonable expectation of success in the using the CN101603030 media in view of the teachings of CN101603030 showing the cell population was successfully expanded.
	One of ordinary skill would have been motivated to expand the cell population in view of the teachings of Gu that (page 86, right column, “Conclusions”) that larger quantities of Tregs are needed for potential use in further research and the clinic. 

	Regarding claim 1, step 5,  it would have been obvious to one of ordinary skill to modify the method of Yamagiwa by doing a second amplification or a third amplification and a third re-stimulation of the CD4+CD45RA+ T cell population on the 11h day by adding irradiated DC cells for a third time in order to further expand the cell population of Treg cells (the claimed “second amplifying:  on the 11th day, adding irradiated DC cells for third time and stimulating for the second time is the stimulation by T cell surface receptors and stimulation is performed by DCs;” claim 1, step 5) in view of the teachings of CN030 disclosing (section 1.2.4) RAPA can simultaneously expand natural regulatory T cells and induced regulatory T cells, while the expanded regulatory T cells themselves do not proliferate
	One of ordinary skill would have had a reasonable expectation of success in expanding the cell population multiple times in view of the teachings of Gu, showing successful expansion and CN030 disclosing RAPA can simultaneously expand natural regulatory T cells and induced regulatory T cells. 
	One of ordinary skill would have been motivated to expand the cell population in view of the teachings of Gu that (page 86, right column, “Conclusions”) that larger quantities of Tregs are needed for potential use in further research and the clinic. 	CN1016030 discloses (section 1.1) (claim 1, fourth step: induction) the cells were rested for 48 hours in RPMI 1640 media comprising 10% FCS and IL-2 (1000 IU/ml) for 48 hours.  Yamagiwa discloses (page 7283, left column, top paragraph) the CD4+CD25+ were obtained by FACS sorting (the claimed “collecting the cells to obtain the CD4+CD25+regulatory T cells”) (claim 1, partial step 5).
	Regarding claim 1, part 6, Yamagiwa discloses (page 7283, left column, second paragraph) culturing the CD4+ cells with irradiated allogeneic stimulators (the claimed the DC cells are derived from PBMCs of donors that are incompatible with T cells”) (the claimed “DC cells are sorted;” claim 1, part 6).  Gu discloses the DC cells were pulsed with tetanus toxin fragment (the claimed “antigen peptide”( (page 3, right column, bottom paragraph) the claimed DC cells “are added with antigen peptides to be stimulated and mature;” claim 1, part 6).  As stated above, the phrase is interpreted as meaning:  it is  the DC cells which are stimulated with antigen peptides and matured. 
	Regarding claim 1, part 7, CN030 discloses (section 1.2.5) RAPA combined with TGF-β-expanded regulatory T cells alone or in combination with allogeneic fluorescent fuel CFSE-labeled T cells were injected into SCID mice through the tail vein, and RAPA-expanded regulatory T cells were injected into SCID mice through the tail vein. CN030 discloses (section 1.2.5) the cells themselves are not pathogenic (the claimed “no obvious toxic side effects”) and can inhibit the proliferation of effector T cells to delay or prevent the occurrence of GVHD (the claimed “antigen specific regulatory T cells significantly inhibit proliferation of T cells”)(the claimed “can replace immunosuppressive agents or reduced the dose of immunosuppressive agents”).  Because the cells can delay or prevent the occurrence of GVHD, no immunosuppressive agents are needed. 
	CN030 discloses (section 1.2.8 Examples of clinical applications) injected regulatory T cells can survive in the body for 30 to 50 days without causing adverse reactions such as fever and allergy (the claimed “long term protective ability in vivo”).  CN030 discloses regulatory T cells amplified by RAPA combined with TGF-β can replace or reduce the dose of immunosuppressants for immune maintenance therapy in the post-transplantation stage, and can also be used for patients with autoimmune diseases (the claimed “used for immunotherapy in the late stage of organ transplantation and can also be used for the treatment of patients with autoimmune diseases”).
	Regarding claim 2, Kiertscher discloses human CD14+ leukocytes acquire the phenotype and function of antigen presenting dendritic cells (DC cells) when cultured in GM-CSF and IL4 (Abstract).  Kiertscher discloses (abstract) sorting PBMC into CD14+ cells (the claimed “labeling DC cells with CD14 and subsequently pretreating the DC cells with GM-CSF and IL-1”) prior to exposure to GM-CSF and IL4 (the claimed “labeling the flow sorted DC cells with CD14 and subsequently pretreating the DC cells with GM-CSF and IL4;” claim 2).  
	Regarding claim 3, Kiertscher discloses (Abstract) that DC cells stimulated with GM- CSF and IL4 stimulated Treg cell proliferation to levels far superior to that of macrophages (the claimed “activating T cells with the irradiated DC cells”).
	Regarding claim 4, Gu discloses (figure 1 figure legend) the PBMCs (a cell population containing the Treg cells) were cultured in media containing IL2, IL15, TGF-B1 for at least 9 days with a media change by half every 3 days. Gu does not disclose culture for 11 days. 
	CN030 discloses (page 2, bottom sentence) discloses expansion of the cells 10 fold time the initial culture concentration and obtaining the regulatory T cells.  Further, CN030 discloses (page 3, paragraph 4) the number of T cells can be expanded to the therapeutic amount according to needs.  CN 030 discloses (page 4, section 1.1; “fifth step”) the expansion cycle can be extended or shortened depending on the number of cell to be expanded.  
	It would have been obvious to one of ordinary skill to modify the Yamagiwa method by lengthening the culture time to 11 days in order to obtain a greater expansion culture (the claimed “on the 11th day, re-stimulating the regulatory T cells with the irradiated DC cells, IL-2 and IL-15, to promote the re-activation and re-amplification of T-cells”) as suggested by Gu, disclosing repeated restimulation and therefore reactivation of the cells every 3 days for at least  9 days and CN030 that the number of T cells can be expanded to the therapeutic amount according to needs and that the expansion cycle can be extended or shortened depending on the number of cell to be expanded.  
	One of ordinary skill would have had a reasonable expectation of success in expanding the Treg cell population as taught by Gu in view of his successful expansion of the Treg population. 
	One of ordinary skill would have been motivated to lengthen the culture time of the Tregs in order to expand the population in view of the teachings of Gu that (page 86, right column, “Conclusions”) that larger quantities of Tregs are needed for potential use in further research and the clinic. 

Response to Arguments
	Applicant’s arguments, filed 07/11/2022, have been considered but not found persuasive.
Arguments regarding 35 USC 112(b) rejection
	1.	Arguments regarding the rejection under 35 USC 112(b) are moot in view of the amendments to the claims.  New grounds of rejection under 35 USC 112(b) are set forth above. 
	
Arguments regarding rejection under 35 USC 103
	2.	Applicants argue (page 3, top paragraph)
While D1 may suggest centrifugally isolating blood lymphocytes, D1 does not suggest or disclose the particular method for centrifugal isolation as claimed, namely “adding 20 ml of the collected blood to 30 ml of human lymphocyte separation solution” and where the centrifuging is “at 1500-2000 rpm for 25 minutes at 4°C’’. The other prior art of record similarly does not suggest or disclose the particular step claimed.

	In reply, Applicants have not identified D1.  The primary reference in the previous rejection is Yamagiwa.  Document CN030 (which is document D1 in the Written Opinion) is newly cited for teaching the newly claimed claim elements.   CN030 discloses addition 20 ml of collected blood is slowly added to 30 ml of human lymphocyte separation solution and centrifuged at 1500-2000 rpm for 25 minutes at 4C (the claimed “adding 20 ml of the collected blood to 30 ml of human lymphocyte separation solution;” claim 1, step 2).   
	CN030 discloses centrifugation at 1500-2000 rpm for 25 minutes at 4C and then after centrifugation, the middle white cell layer was aspirated to obtain venous peripheral blood lymphocytes (PBMC) (the claimed “centrifugally isolating peripheral blood lymphocytes from the collected blood at 1500-2000 rpm for 25 minutes at 4C; pipetting middle white cell layer after the centrifugally isolation to obtain the PBMC;” claim 1, step 2).   Applicants’ arguments are moot in view of the new ground of rejection.

	3.	Applicants argue (page 3, paragraph 4) 
The specific concentration as claimed (i.e., 0.5-1.0 X 106/ml) is an essential part of the method steps, and produces enhanced amplification of the antigen-specific regulatory T cells. Similarly, the precise concentrations of GM-CSF (1000 U/ml) and IL-4 (1000 U/ml) for 6 days are carefully selected to produce the required and unexpected results.

The prior art of record does not suggest or disclose the concentrations as claimed. The closest prior art, D3, discloses “800 U/ml GM-CSF and 500 U/ml IL-4 for 7 days” (page 211 right column). It would not have been obvious to one of ordinary skill in the art to adjust the concentrations as claimed to 1000U/ml for 6 days, as significant trial and error would be needed to determine the proper concentrations in step 3.

	In reply, and contrary to the arguments, applicants do not identify document D3.  Applicants presumably are referring to the Gu et al document, listed as document D3 on the search report. 
	Weigel is newly cited and discloses (page 2, right column, top paragraph) culture of DC cells for 5-7 days (encompassing the claimed “6 days;” claim 1, step 3) in media comprising GM-CSF (1000 U/ml) and IL-4 (1000 U/ml) for 5 days and 2 more days in the presence of TNFA (encompassing the claimed “6 days”).  Weigel discloses (page 2, right column, top paragraph) the cells were cultured at 1.0 X 106  cells/ml, a value overlapping the claimed 0.5 to 1.0 X 106 cells/ml (claim 1, step 3).  Weigel is newly cited for teaching the newly claimed claim element. 

	4.	Applicants argue (page 4, beginning second full paragraph) with respect to claim 1, part 4: 
As claimed, the ratio of T cells to DC cells is 10:1, the preparation of the medium, and the particular makeup of the stimulating agent are not suggested or disclosed by the prior art of record.


	In reply and contrary to the arguments, CN107217041 discloses DC cells are mixed with T cells and cocultured for 1-7 days (page 5, paragraph 14)  at a ratio of 1×105  cells/well, and T cells were about 1×10 6 cells/well (the claimed ratio of T cells to DC cells is 10:1).   
	Regarding the preparation of the medium, CN101603030  discloses (page 3, beginning line 9) the culture media comprises complete RPMI-1640 medium with penicillin 100U/ml, streptomycin 100μg/ml, 2mM L-glutamic acid, 10mM 4-hydroxyethylpiperazineethanesulfonic acid, 0.1mM optional Formulated with amino acids (the claimed nonessential amino acids) , 1 mM sodium pyruvate, and 50 μM dihydroxyethanol.  CN030 is newly cited for teaching the newly claimed claim elements.
	It would have been obvious to one of ordinary skill to modify the Yamagiwa method by using the CN101603030 culture media as suggested by CN101603030 in view of the teachings of CN101603030 that the cultures were successfully expanded using the media.
	One of ordinary skill would have had a reasonable expectation of success in the using the CN101603030 media in view of the teachings of CN101603030 showing the cell population was successfully expanded.
	One of ordinary skill would have been motivated to expand the cell population in view of the teachings of Gu that (page 86, right column, “Conclusions”) that larger quantities of Tregs are needed for potential use in further research and the clinic. 
	Regarding the claimed stimulating agent comprising IL2, IL15 and TGFbeta, Gu discloses (Abstract) that rapamycin together with TGF-B1, IL-2 and IL-15 (the claimed “stimulating agent comprising IL-2, IL-15 and TGFB” claim 1, step 4) can induce and expand Tregs (T regulatory cells) derived from human peripheral blood mononuclear cells efficiently in vitro (claim 1, parts 4 and 5, “stimulating the sorted CD4+CD45RA+ T cells by adding IL2, IL15 and TGFB1 to the culture”).  
	Regarding the stimulating agent comprising IL2, TGFB and rapamycin, contrary to arguments, Gu discloses (page 2, left column, bottom paragraph) the IL-2 is present in the1640 culture media at 200 IU/ml, the IL-15 present at 50 ng/ml the TGFbeta present at 8 ng/ml and the rapamycin present at 100 nM.  It would have been obvious to one of ordinary skill to optimize the amounts of IL1, IL15, TGFBeta and rapamycin so as to achieve optimal stimulation. Routine optimization is within the purview of one of ordinary skill in the art.  CN030 discloses (section 1.2.5) that the regulatory T cells amplified by RAPA combined with TGF-β have stronger inhibitory function in vivo than other regulatory T cells induced in vitro, and have no toxic side effects. CN030 also discloses (section 1.2.6) that the regulatory T cells expanded by RAPA combined with TGF-β can resist the occurrence of apoptosis and survive for a long time in vivo.

	5.	Applicants argue (page 4, paragraph 3)

In the Office Action, Examiner argued that “it would have been obvious to one of ordinary skill to lengthen the culture time to 11 days in order to obtain a greater expansion culture”.

Applicant respectfully disagrees.

In order to establish a prima facie case of obviousness under 35 U.S.C. § 103, the Examiner must show that the prior art reference (or references when combined) must disclose or suggest all the claim limitations, and that there must be clear articulation of the reasons why the claimed invention would have been obvious. In other words, all the claim limitations must be disclosed or suggested by the prior art. In re Royka, 490 F.2d 981, 180 USPQ 580 (CCPA 1974). “All words in a claim must be considered in judging the patentability of that claim against the prior art.” In re Wilson, 424 F.2d 1382, 1385, 165 USQP 494, 496 (CCPA 1970). Furthermore, MPEP § 2143.03(VI) states that “[a] prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention.” (Emphasis added.)

Apparently, the Office Action failed to find the prior art reference (or references when combined) to disclose or suggest all the claim limitations and failed to provide clear articulation of the reasons why the claimed invention would have been obvious.

	In reply and contrary to the arguments, Gu discloses (figure 1 figure legend) the PBMCs (a cell population containing the Treg cells) were cultured in media containing IL2, IL15, TGF-B1 for at least 9 days with a media change by half every 3 days. Gu does not disclose culture for 11 days. 
	CN030 discloses (page 2, bottom sentence) discloses expansion of the cells 10 fold time the initial culture concentration and obtaining the regulatory T cells.  Further, CN030 discloses (page 3, paragraph 4) the number of T cells can be expanded to the therapeutic amount according to needs.  CN 030 discloses (page 4, section 1.1; “fifth step”) the expansion cycle can be extended or shortened depending on the number of cell to be expanded.  
	In view of the foregoing it would have been obvious to one of ordinary skill to lengthen the culture time to 11 days in order to obtain a greater expansion culture (claim 1, part 4, the claimed “culture for 11 days, counting the number of cells every third, sixth and ninth day and subculturing and supplementing the medium according to the cell density”) as suggested by Gu and CN030. 
	In view of the teachings of Gu, disclosing repeated culturing over a period of 9 day, and CN030 disclosing (page 4, section 1.1; “fifth step”) the expansion cycle can be extended or shortened depending on the number of cell to be expanded. The choice to subculture for 11 days is an obvious variation of the teachings of Gu and CN030, especially in view of Gu disclosing the desire for large scale induction and expansion of Tregs (Gu, page 2, left column, second full paragraph) and CN030 disclosing (page 4, section 1.1; “fifth step”) the expansion cycle can be extended or shortened depending on the number of cell to be expanded.
	One of ordinary skill would have had a reasonable expectation of success in expanding the Treg cell population as taught by Gu in view of his successful expansion of the Treg population. 
	One of ordinary skill would have been motivated to lengthen the culture time of the Tregs in order to expand the population in view of the teachings of Gu that (page 86, right column, “Conclusions”) that larger quantities of Tregs are needed for potential use in further research and the clinic. 
	Contrary to further arguments, the Office has provided references suggesting or teaching all of the claimed claim elements and provided motivation to combine. 

	6.	Applicants argue (page 5, second paragraph)
Further, as taught in 2144.03(A) “While "official notice" may be relied on, these circumstances should be rare when an application is under final rejection or action under 37 CFR 1.113. Official notice unsupported by documentary evidence should only be taken by the examiner where the facts asserted to be well-known, or to be common knowledge in the art are capable of instant and unquestionable demonstration as being well-known... It would not be appropriate for the examiner to take official notice of facts without citing a prior art reference where the facts asserted to be well known are not capable of instant and unquestionable demonstration as being well-known.”

The 11 days as claimed was not suggested or disclosed by the prior art of record, thus a prima facie case of obviousness was not established by the Office Action.

	In reply and contrary to the arguments,  no Official notice has been taken.  Gu teaches repeated expansion over a period of 9 days and renders obvious the claimed 11 days for reasons set forth above.  As stated above, one of ordinary skill would have been motivated to lengthen the culture time of the Tregs in order to expand the population in view of the teachings of Gu that (page 86, right column, “Conclusions”) that larger quantities of Tregs are needed for potential use in further research and the clinic. 
	In addition, the newly cited CN030 document moots the argument because the document (cited for teaching previously unclaimed claim elements) also teaches (page 4, section 1.1; “fifth step”) the expansion cycle can be extended or shortened depending on the number of cells to be expanded

	7.	Applicants argue (page 5, paragraph 4) 

Fourthly, claim 1 recites, in part, “step 5, second amplifying: on the 11th day, adding once more the irradiated DC cells for a second time and IL-2, IL-15, and TGF-f to +e-stimulate for the third time according to the-cell concentration, and culturing until the number of cells reaches the-a target amplification number, performing rest on the cells in an RPMI 1640 medium containing 10% EBS and rh-IL-2 (1000 IU/mL) for 48 hours, and then collecting the cells to obtain the CD4+CD25+ regulatory T cells, wherein in step 4 and 5, the DC cells are derived from PBMCs of donors that are incompatible with T cells HLA; and the sorted DC cells are added with antigen peptides to be stimulated and matured.” (Emphasis added).

Similarly, as stated in the Office Action, “it would have been obvious to one of ordinary skill to do a second amplification of the CD4+CD45RA+ T cell population in order to further expand the cell population of Treg cells.”

	In reply and contrary to the arguments, Gu teaches repeated expansion over a period of 9 days and renders obvious the claimed 11 days for reasons set forth above.  As stated above, one of ordinary skill would have been motivated to lengthen the culture time of the Tregs in order to expand the population in view of the teachings of Gu that (page 86, right column, “Conclusions”) that larger quantities of Tregs are needed for potential use in further research and the clinic. 
	In addition, the newly cited CN030 document moots the argument because the document (cited for teaching previously unclaimed claim elements) also teaches (page 4, section 1.1; “fifth step”) the expansion cycle can be extended or shortened depending on the number of cell to be expanded

	8.	Applicants argue (page 6, paragraph 3)
Further, the additional limitation of performing rest on the cells in an RPMI 1640 medium containing 10% EBS and rh-IL-2 (1000 IU/mL) for 48 hours is not suggested or disclosed by the prior art of record.

	In reply and contrary to the arguments, the 10% EBS is a typo and is interpreted to be 10% FBS.  Further,  CN1016030 discloses (fourth step: induction) the cells were rested for 48 hours in RPMI 1640 media comprising 10% FCS and IL-1 (1000 IU/ml) for 48 hours media.  CN030 is newly cited to teach newly claimed claim elements. 

	9.	Applicants  (page 6, paragraph 4 through page 8 bottom) recite claim 1 in its entirety as newly amended and a description of the invention.  Applicants argue (page 8, third paragraph) that the invention of claim 1 achieved an unexpected result and therefore it allowable.
	In reply and contrary to the arguments, the argument is not persuasive. Each step of the claimed method is either taught by the cited prior art or obvious thereover as discussed above. 

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE E ZISKA whose telephone number is (571)272-0998. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 
For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SUZANNE E. ZISKA
Examiner
Art Unit 1632



/TITILAYO MOLOYE/Primary Examiner, Art Unit 1632